  Case 19-05006        Doc 62      Filed 10/23/20 Entered 10/23/20 14:11:23            Desc Main
                                     Document     Page 1 of 5




SIGNED THIS 23rd day of October, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA

In re:
MICHAEL WHITMAN DECKER,                                       Chapter 7
     Debtor.                                                  Case No. 17-50297

W. STEPHEN SCOTT, Chapter 7 Trustee,
    Plaintiff,
v.                                                            Adv. P. No. 19-05006
MICHAEL WHITMAN DECKER,
WINCHESTER ACCOUNTING, LLC,
    Defendants.

                            ORDER DENYING MOTION TO STAY

        On October 14, 2020, the defendants, Michael Whitman Decker and Winchester

Accounting, LLC, filed a motion requesting “this Court to stay this proceeding.” See Mot., ECF

Doc. No. 59. The defendants cite Federal Rule of Civil Procedure 62 and Federal Rule of

Bankruptcy Procedure 7062 as the basis for their motion. Id. at 1. The defendants assert that “a

stay of these proceedings is necessary during the pendency of the appellate proceedings.” Id. ¶ 4.

According to the defendants, this necessity stems from the fact that the defendants have filed a

notice of appeal of an order of this Court and the District Court will be unable to rule on the appeal

prior to October 31, 2020, which is the effective date of the judgment. Id. ¶¶ 3–4.
  Case 19-05006       Doc 62      Filed 10/23/20 Entered 10/23/20 14:11:23             Desc Main
                                    Document     Page 2 of 5



       The next day, on October 15, 2020, W. Stephen Scott (the “Trustee”), by counsel, filed an

objection to the motion to stay. See Obj., ECF Doc. No. 61. He combined his objection with a

motion to require the defendants to tender a cash bond. The Trustee asks this Court to deny the

motion to stay. See id. ¶ 4. In the alternative, if the Court grants the motion to stay, the Trustee

asks the Court to order the defendants to provide a bond or other security as required by Rule

62(b). Id. ¶ 5.

       In general, a court “examine[s] four factors to determine if a stay [pending appeal] is

appropriate: ‘(1) whether the stay applicant has made a strong showing that he is likely to succeed

on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether

issuance of the stay will substantially injure the other parties interested in the proceeding; and (4)

where the public interest lies.’” Allen v. Fitzgerald, 590 B.R. 352, 356 (W.D. Va. 2018) (quoting

Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). “A stay is not a matter of right, even if irreparable

injury might otherwise result.” Nken v. Holder, 556 U.S. 418, 433 (2009) (quoting Va. Ry. Co. v.

United States, 272 U.S. 658, 672 (1926)). “The party requesting a stay bears the burden of

showing that the circumstances justify an exercise of that discretion.”              Id. at 433–34.

Accordingly, a court must exercise its discretion based on the particular circumstances of each

case as presented by the movant.

       In the defendants’ motion to stay, the defendants have not addressed any of the four factors

this Court must consider in determining whether to grant a stay. As such, the defendants have not

carried their burden of showing that the circumstances of this case justify a stay. Based on the

motion, the Court is not persuaded that the defendants have shown that (1) they are likely to

succeed on the merits, (2) the defendants will be irreparably harmed, (3) the stay will not


                                                  2
    Case 19-05006         Doc 62      Filed 10/23/20 Entered 10/23/20 14:11:23                     Desc Main
                                        Document     Page 3 of 5



substantially harm the Trustee,1 and (4) the stay is in the public interest. Considering these four

factors, and because the defendants have failed to meet their burden of persuasion, the Court denies

the motion.

        The defendants move for a stay pursuant to Federal Rule of Civil Procedure 62 (“Stay of

Proceedings to Enforce a Judgment”), which is incorporated into this adversary proceeding

pursuant to Federal Rule of Bankruptcy Procedure 7062. The motion is silent as to which

proceedings the defendants wish this Court to stay, except that the motion references the terms of

the Court’s order. The proceedings to be stayed appear to be those to collect on the judgment

against Mr. Decker which will be effective October 31, 2020. The defendants do not cite a

specific subsection of Rule 62 under which they request a stay, but plead that “the rights and

interests of the Trustee are secured as interest will continue to accrue at the statutory rate, and no

further bond should be required.” ECF Doc. No. ¶ 4. And so, the Court will review the motion

as made pursuant to Rule 62(b).

        Rule 62(b) provides that “a party may obtain a stay by providing a bond or other security.”

Rule 62(b) further provides that “[t]he stay takes effect when the court approves the bond or other

security and remains in effect for the time specified in the bond or other security.” The current

language of Rule 62 has been in effect less than two years. On December 1, 2018, amendments

revised and reorganized Rule 62. While the former version only referenced a “supersedeas bond”

as a basis to obtain a stay of proceedings, the amended language references “bond or other

security.” The amendments, however, “carrie[d] forward in modified form the supersedeas bond

provisions of former Rule 62(d).”             Fed. R. Civ. P. 62 advisory committee’s note to 2018


1
        In his objection to the motion, the Trustee makes a persuasive showing that the Trustee may be substantially
harmed if the stay is granted. See Obj. ¶ 5, ECF Doc. No. 61.
                                                         3
  Case 19-05006       Doc 62     Filed 10/23/20 Entered 10/23/20 14:11:23             Desc Main
                                   Document     Page 4 of 5



amendments.

       When determining whether to grant motions under Rule 62(b), “the primary duty of the

court here is to preserve the status quo while protecting the non-appealing party’s rights pending

appeal.” D.B. v. Bedford Cty. Sch. Bd., Civ. A. No. 9:09-CV-00013, 2010 WL 3323489, at *9

(W.D. Va. Aug. 23, 2010) (quoting Alexander v. Chesapeake, Potomac, Tidewater Books, 190

F.R.D. 190, 193 (E.D. Va. 1999)) (internal quotation marks omitted). “The amount of the bond

normally is set for the full judgment and any other costs that may arise from delay in payment.”

Hanwha Azdel, Inc. v. C & D Zodiac, Inc., Civ. A. No. 6:12-CV-00023, 2015 WL 1417058, at *8

(W.D. Va. Mar. 27, 2015).

       The use of the disjunctive in “bond or other security” in Rule 62(b) logically demonstrates

that the “other security” must have the comparable effect of a bond; otherwise it could hardly be

an adequate alternative to the provision of a bond. Rule 62(b) allows a court to ascertain whether

other security adequately and appropriately substitutes for a bond. This means the Court must

determine whether a traditional bond, or some other form of security, is sufficient to preserve the

status quo pending appeal.

       In this case, the defendants have not provided a bond. The defendants simply suggest a

perfunctory offering as “other security.” Specifically, the defendants posit that the accrual of

interest at the statutory rate on the judgment amount suffices to protect the rights and interests of

the Trustee.

       Postjudgment interest is not an adequate alternative to a bond.            “The purpose of

postjudgment interest is to compensate the successful plaintiff for being deprived of compensation

for the loss from the time between the ascertainment of the damage and the payment by the


                                                 4
  Case 19-05006       Doc 62     Filed 10/23/20 Entered 10/23/20 14:11:23            Desc Main
                                   Document     Page 5 of 5



defendant.” Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 835–36 (1990). While

the postjudgment interest provides the plaintiff some compensation for the defendants’ delay, it

does not provide any security for the judgment, let alone security for the judgment plus interest.

       Because the defendants have failed to persuade this Court to exercise its discretion in

granting a stay under the four factor analysis described above, and because no bond or other

adequate security has been provided for the Court to approve under Rule 62(b), the Court denies

the motion.

       Accordingly, it is

                                         ORDERED

       That the motion to stay, ECF Doc. No. 59, is DENIED.

       Copies of this Order are directed to be sent to counsel for the parties.

                                          End of Order




                                                 5
